DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      WELLS FARGO BANK, N.A.,
                             Appellant,

                                    v.

           ALICIA VOGEL and HOWARD H. VOGEL ET AL.,
                           Appellees.

                              No. 4D18-255

                           [August 16, 2018]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward A. Garrison, Judge; L.T.
Case No. 502012CA010116.

   Sara F. Holladay-Tobias, Monica L. Haddad Forbes, and Emily Y.
Rottman of McGuireWoods LLP, Jacksonville, for appellant.

  Brian K. Korte of Korte and Wortman, P.A., West Palm Beach, for
appellees.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CIKLIN, JJ., concur.

                          *            *        *

   Not final until disposition of timely filed motion for rehearing.